DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 August 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10, and is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2004/0182422 A1, cited by Applicant on 27 March 2020), in view of Jensen et al. (US 2011/0174777 A1, cited by Applicant on 27 March 2020).
With respect to claim 1, Boyd discloses a multi-station processing chamber (par. [0014, 0017]) comprising an in-situ sensor for monitoring processes therein (par. [0111]). Boyd does not appear to disclose the claimed configuration including the claimed top plate, plurality of openings, and one or more sensors. Jensen discloses a sensor for monitoring a wafer process (par. [0023]) comprising a plate-shaped substrate (200A) comprising a top surface and a bottom surface defining a thickness (to correspond to the claimed invention, the top of 200A, Fig. 2A, would be the “bottom surface” and the bottom of 200A would be the “top surface); 
With respect to claim 2, Jensen discloses sensors for detecting electromagnetic sensors (energetic photons, par. [0028]).
With respect to claim 3, Jensen discloses one or more sensors oriented perpendicular to the bottom surface of the top plate (top surface, as shown in Fig. 2A, plug 206 is placed in a vertical orientation along horizontal surface).
With respect to claims 6-8, Jensen disclose one or more sensors (206) placed into ports (216) on the top plate (plurality of sensors, par. [0031]). With further respect to claim 7, as applied herein, the sensors of Jensen are applied to the “bottom surface” (see above). However, it would have been obvious to one having ordinary skill in the art at the effective filing date to include sensors on the opposite (or “top”) side of the top plate, as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 9, Boyd, as applied in combination above, discloses a sensor which measures thickness of a target surface (par. [0116]).
With respect to claim 10, Boyd discloses a sensor which scans across a wafer (par. [0115]), thus there is relative motion between the sensor and the target surface.
Allowable Subject Matter
Claims 11-17 are allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4 and 5, the combination as applied above does not appear to disclose or reasonably suggest the claimed top plate having the claimed configuration including an emitter configured to emit electromagnetic radiation in conjunction with a detector configured to detector the electromagnetic radiation.
With respect to claims 11-17, the combination as applied above does not appear to disclose or reasonably suggest the claimed top plate having a plurality of process stations positioned within a plurality of openings in the top plate, each process station defining a processing volume adjacent a front face of the process station, and one or more sensors positioned on the top plate between the plurality of processing stations, the one or more sensors configured to measure one or more parameters of a process occurring within the interior volume, as claimed, in addition to the other claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	9 September 2021